       Case 2:15-cr-00302-GJP Document 444 Filed 08/10/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

      v.                                               CRIMINAL ACTION
                                                       NO. 15-00302-2
TERRELL HAMPTON


                                     ORDER

      AND NOW, this 10th day of August 2020, upon consideration of Terrell

Ham        Motion for Release (ECF No. 418) a d he g   e   me   Re     e (ECF N .

438), it is ORDERED that the Motion is DENIED.




                                             BY THE COURT:



                                              /s/ Gerald J. Pappert
                                             _______________________
                                             GERALD J. PAPPERT, J.




                                         1
